Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over “Metzler US 20140046589” in view of “Uffenkamp US 20080174789”. 
As to claim 1, Metzler teaches “A system for automated surveying of motor 
vehicles (Figures 2 & 4, #20; [0001]; [0096]), in particular passenger cars, the system including with a measuring unit comprising a scanning unit for contactless and/or tactile 3D detection of the geometry of the motor vehicle bodywork and/or surveying of the motor vehicle (Figure 1, #53, #60; [0005] teaches “To reduce the measuring time for this purpose an optical measurement sensor can be used for contactless measurement. Such an optical surface measuring system can in general comprise a measuring system employing image sequences to determine 3D coordinates or an optical scanner”; [0111] teaches “The measuring system 50 comprises here a laser tracker 51 with a camera 52 and a mobile scanning unit 53 … Such measuring systems 50 are e.g. used in industrial production when measuring e.g. aircraft or automobiles and can enable quality control of work pieces during production”), a travel unit for moving and orienting the measuring unit (Figure 2, #25]), and a central control unit for automatically controlling the measuring unit and orienting the scanning unit relative to the motor vehicle (Figure 2, #20, #25, #60; [0022] teaches “the control unit can be configured such that the air vehicle can be moved and oriented relative to the object surface under automatic control depending on a measuring position and measuring orientation of the scanning device that can be determined using the referencing arrangement, in particular continuously determined, and/or on a measuring distance to the object surface that can be determined using the scanner”).”
	Metzler does not explicitly teach “surveying of the chassis of the motor vehicle”.
	Uffenkamp teaches “surveying of the chassis of the motor vehicle ([0001] teaches “a method for optical chassis measurement at a testing station, in which radiation reflected against a surface structure of a vehicle, including at least one
wheel and a chassis opening surrounding it, is detected by a measuring device by means of a corresponding sensor system and, through evaluation of position data acquired from the detected radiation, at least the wheel plane and the wheel
center point are determined”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Metzler in view of Uffenkamp. This combination would reduce the measuring time and provide an accurate and a reliable optical measurement of the chassis of the motor vehicle.

As to claim 2, the combination of Metzler and Uffenkamp teaches the claimed 
limitations as discussed in Claim 1.
	Metzler teaches “the scanning unit is designed to optically detect the geometry of the motor vehicle, in particular comprises a laser scanner ([0080]; 0111] teaches “The measuring system 50 comprises here a laser tracker 51 with a camera 52 and a mobile scanning unit 53 … Such measuring systems 50 are e.g. used in industrial production when measuring e.g. aircraft or automobiles and can enable quality control of work pieces during production”).”
 	Metzler does not explicitly teach “the motor vehicle bodywork and/or survey the chassis”.
	Uffenkamp teaches “detect the geometry of the motor vehicle bodywork and/or survey the chassis ([0001] teaches “a method for optical chassis measurement at a testing station, in which radiation reflected against a surface structure of a vehicle, including at least one wheel and a chassis opening surrounding it, is detected by a measuring device by means of a corresponding sensor system and, through evaluation of position data acquired from the detected radiation, at least the wheel plane and the wheel center point are determined”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Metzler in view of Uffenkamp. This combination would reduce the measuring time and provide an accurate and a reliable optical measurement of the chassis of the motor vehicle.

As to claim 3, the combination of Metzler and Uffenkamp teaches the claimed 
limitations as discussed in Claim 1.
	Metzler teaches “the control unit is connected to a communication unit for transmitting the motor vehicle data and/or scan data (Figure 2, #35; [0038]; [0098]; [0114] teaches “the air vehicle can be controlled using the signals 35 sent from the laser tracker 30 to the air vehicle, wherein a distance, a position and an orientation of the air vehicle 30 relative to the object 60 can be taken into account for control purposes”).”

As to claim 10, the combination of Metzler and Herrmann teaches the 
claimed limitations as discussed in Claim 2.
	Metzler teaches “the control unit is connected to a communication unit for transmitting the motor vehicle data and/or scan data (Figure 2, #35; [0038]; [0098]; [0114] teaches “the air vehicle can be controlled using the signals 35 sent from the laser tracker 30 to the air vehicle, wherein a distance, a position and an orientation of the air vehicle 30 relative to the object 60 can be taken into account for control purposes”).”

	Claims 4-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over “Metzler US 20140046589” in view of “Uffenkamp US 20080174789”, in further view of “Barcin US 20210197841”. 
As to claim 4, the combination of Metzler and Uffenkamp teaches the 
claimed limitations as discussed in Claim 1.
	Metzler teaches “orienting vehicle sensors and/or cameras ([0045]; [0101] teaches “the orientation of the scanning unit relative to an object to be measured can be adjusted and the measuring conditions can be adapted. Orientation means can be provided on an air vehicle for this purpose, using which orientation of the scanning unit can be achieved. For determining the orientation of the air vehicle relative to the object, which is a prerequisite for targeted scanner alignment, other sensors”).”
The combination of Metzler and Uffenkamp does not explicitly teach “the 
measuring unit comprises an orientation element for the motor vehicle”.
Barcin teaches “the measuring unit comprises an orientation element for the 
motor vehicle ([0017]; 0025] teaches “The at least one sensor may be situated at different positions, in particular also at the ceiling above the vehicle”; [0038]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Metzler and Uffenkamp in view of Barcin. This combination would optimize the accuracy of a measurement of the body of the motor vehicle.
	
As to claim 5, the combination of Metzler, Uffenkamp and Barcin teaches 
the claimed limitations as discussed in Claim 4.
	Metzler teaches “The system according to claim, wherein characterized in that the orientation element is adjustably arranged ([0044] teaches “the scanning strips can be at least partly overlapped depending on the flight path, whereby the scanning accuracy, the scanning travel and the scanning time can be adjusted and/or whereby the movement and orientation of the air vehicle and/or the scanning device can be determined and/or adjusted using an analysis of an overlapping region of the scanning strips, in particular by image processing”; [0085]; [0101]).”
	The combination of Metzler and Uffenkamp does not explicitly teach “the orientation element is adjustably arranged on the measuring unit”.
	Barcin teaches “the orientation element is adjustably arranged on the measuring unit (Figure 1, #6; [0037] teaches “Beam 6 is mounted so as to be rotatable about an axis B, which is oriented orthogonally with respect to the plane of measuring station 2. By swiveling about axis B, it is possible to orient beam 6 so that it is at a right angle with respect to longitudinal driving axis A of vehicle 4. Calibrating device 6 has a positioning device 14, which is designed to swivel beam 6, and at least one sensor 10, which detects the position and the alignment of vehicle 4”; [0038]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Metzler and Uffenkamp in view of Barcin. This combination would optimize the accuracy of a measurement of the alignment and position of the motor vehicle (Barcin, [0028]).

As to claim 6, the combination of Metzler and Uffenkamp teaches the claimed 
limitations as discussed in Claim 1.
Metzler teaches “The system according to claim, wherein characterized in that 
the measuring unit (Figure 1, #50, #51, #52, #53) comprises a position detection unit connected to the travel unit for determining the position of the scanning unit (Figure 2, #20, #21; [0022] teaches “the control unit can be configured such that the air vehicle can be moved and oriented relative to the object surface under automatic control depending on a measuring position and measuring orientation of the scanning device that can be determined using the referencing arrangement”) and/or orientation element relative to the sensors and/or cameras ([0101] teaches “the orientation of the scanning unit relative to an object to be measured can be adjusted and the measuring conditions can be adapted. Orientation means can be provided on an air vehicle for this purpose, using which orientation of the scanning unit can be achieved. For determining the orientation of the air vehicle relative to the object, which is a prerequisite for targeted scanner alignment, other sensors”; [0111]).”
	The combination of Metzler and Uffenkamp does not explicitly teach “orientation element relative to the motor vehicle and/or the vehicle sensors and/or cameras”.
Barcin teaches “orientation element relative to the motor vehicle and/or the 
vehicle sensors and/or cameras (Figure 1; [0037]; [0038] teaches “The data provided by the at least one sensor 10 make it possible for positioning device 14 to align target patterns 8 in the desired position and alignment, i.e. with the desired distance and angle, with respect to vehicle 4. Sensor 10 may be developed in particular as camera 10”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Metzler and Uffenkamp in view of Barcin. This combination would optimize the accuracy of a measurement of the alignment and position of the motor vehicle (Barcin, [0028]).

As to claim 11, the combination of Metzler and Uffenkamp teaches the 
claimed limitations as discussed in Claim 2.
	Metzler teaches “the measuring unit comprises an orientation element for orienting sensors and/or cameras ([0045]; [0101] teaches “the orientation of the scanning unit relative to an object to be measured can be adjusted and the measuring conditions can be adapted. Orientation means can be provided on an air vehicle for this purpose, using which orientation of the scanning unit can be achieved. For determining the orientation of the air vehicle relative to the object, which is a prerequisite for targeted scanner alignment, other sensors”).”
	The combination of Metzler and Uffenkamp does not explicitly teaches “an orientation element for orienting vehicle sensors and/or cameras on the motor vehicle”.
Barcin teaches “an orientation element for orienting vehicle sensors and/or 
cameras on the motor vehicle ([0025] teaches “The at least one sensor may be situated at different positions, in particular also at the ceiling above the vehicle”; [0038]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Metzler and Uffenkamp in view of Barcin. This combination would optimize the accuracy of a determination of the position of the motor vehicle.

As to claim 12, the combination of Metzler,  Uffenkamp and Barcin teaches the 
claimed limitations as discussed in Claim 5.
	Metzler teaches “a position detection unit connected to the travel unit for determining the position of the scanning unit (Figure 2, #20, #21; [0022] teaches “the control unit can be configured such that the air vehicle can be moved and oriented relative to the object surface under automatic control depending on a measuring position and measuring orientation of the scanning device that can be determined using the referencing arrangement”) and/or orientation element relative to the sensors and/or cameras ([0101] teaches “the orientation of the scanning unit relative to an object to be measured can be adjusted and the measuring conditions can be adapted. Orientation means can be provided on an air vehicle for this purpose, using which orientation of the scanning unit can be achieved. For determining the orientation of the air vehicle relative to the object, which is a prerequisite for targeted scanner alignment, other sensors”; [0111]).”
	The combination of Metzler and Uffenkamp does not explicitly teach “orientation element relative to the motor vehicle and/or the vehicle sensors and/or cameras”.
Barcin teaches “orientation element relative to the motor vehicle and/or the 
vehicle sensors and/or cameras (Figure 1; [0037]; [0038] teaches “The data provided by the at least one sensor 10 make it possible for positioning device 14 to align target patterns 8 in the desired position and alignment, i.e. with the desired distance and angle, with respect to vehicle 4. Sensor 10 may be developed in particular as camera 10”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Metzler and Uffenkamp in view of Barcin. This combination would optimize the accuracy of a measurement of the alignment and position of the motor vehicle (Barcin, [0028]).

	Claims 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Metzler US 20140046589” in view of “Uffenkamp US 20080174789”,  in further view of “Herrmann DE 1020141066461”. 
As to claim 7, the combination of Metzler and Uffenkamp teaches the 
claimed limitations as discussed in Claim 1.
Metzler teaches “The system according to claim, comprising 
characterized by the position detection unit for determining the position of the measuring unit within the travel range thereof (Figure 4, #70a, #70b; [0022] teaches “the control unit can be configured such that the air vehicle can be moved and oriented relative to the object surface under automatic control depending on a measuring position and measuring orientation of the scanning device that can be determined using the referencing arrangement”; [0026]; [0032]).”
The combination Metzler and Uffenkamp does not explicitly teach “referencing 
means that can be detected by the position detection unit”.
Herrmann teaches “referencing means that can be detected by the 
position detection unit (Figure 1, #12; [0032] teaches “A further image recording unit 11 can be carried by the flange of the industrial robot 3 and is provided to record a large number of photogrammetric measuring marks 12 which are arranged on the body 1 or in a stationary manner in the vicinity of the body 1. The evaluation unit 8 is then set up to photogrammetrically measure the reference marks 12 recorded with a large number of images”; [0036]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Metzler and Uffenkamp in view of Herrmann. This combination would optimize the accuracy of a measurement of the body of the car.

As to claim 8, the combination of Metzler, Uffenkamp and Herrmann teaches the 
claimed limitations as discussed in Claim 7.
Metzler teaches “the referencing means comprise markings that can be detected 
by means of the position detection unit (Figure 4, #70a, #70b).”
	The combination of Metzler and Uffenkamp does not explicitly teach “markings that can be optically detected”.
	Herrmann teaches “the referencing means comprise markings that can be optically detected (Figure 1, #12; [0032] teaches “A further image recording unit 11 can be carried by the flange of the industrial robot 3 and is provided to record a large number of photogrammetric measuring marks 12 which are arranged on the body 1 or in a stationary manner in the vicinity of the body 1. The evaluation unit 8 is then set up to photogrammetrically measure the reference marks 12 recorded with a large number of images”; [0036]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Metzler and Uffenkamp in view of Herrmann. This combination would optimize the accuracy of a measurement of the body of the car.

As to claim 9, the combination of Metzler, Uffenkamp and Herrmann teaches the 
claimed limitations as discussed in Claim 7.
Metzler teaches “the referencing means (Figure 4, #70a, #70b).”
	The combination of Metzler and Uffenkamp does not explicitly teach “the referencing means are arranged in the floor and/or ceiling region”.
	Herrmann teaches “the referencing means are arranged in the floor and/or ceiling region (Figure 1, #12; [0025] teaches “In a preferred embodiment, on the object and/or on a device (e.g. B. an object-bearing platform/floor stationary to the object) placed photogrammetric measurement marks”; [0032]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Metzler and Uffenkamp in view of Herrmann. This combination would optimize the accuracy of a measurement of the body of the car.

As to claim 13, the combination of Metzler and Uffenkamp teaches the 
claimed limitations as discussed in Claim 2.
Metzler teaches “determining the position of the measuring unit within the travel 
range thereof (Figure 4, #70a, #70b; [0022] teaches “the control unit can be configured such that the air vehicle can be moved and oriented relative to the object surface under automatic control depending on a measuring position and measuring orientation of the scanning device that can be determined using the referencing arrangement”; [0026]; [0032]).”
The combination of Metzler and Uffenkamp does not explicitly teach “referencing 
means that can be detected by the position detection unit”.
Herrmann teaches “referencing means that can be detected by the position 
detection unit (Figure 1, #12; [0032] teaches “A further image recording unit 11 can be carried by the flange of the industrial robot 3 and is provided to record a large number of photogrammetric measuring marks 12 which are arranged on the body 1 or in a stationary manner in the vicinity of the body 1. The evaluation unit 8 is then set up to photogrammetrically measure the reference marks 12 recorded with a large number of images”; [0036]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Metzler and Uffenkamp in view of Herrmann. This combination would optimize the accuracy of a measurement of the body of the car.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over “Metzler US 20140046589” in view of “Uffenkamp US 20080174789” and “Barcin US 20210197841”, in further view of “Herrmann DE 1020141066461”. 
As to claim 14, the combination of Metzler, Uffenkamp and Barcin teaches the 
claimed limitations as discussed in Claim 4.
Metzler teaches “determining the position of the measuring unit within the travel 
range thereof (Figure 4, #70a, #70b; [0022] teaches “the control unit can be configured such that the air vehicle can be moved and oriented relative to the object surface under automatic control depending on a measuring position and measuring orientation of the scanning device that can be determined using the referencing arrangement”; [0026]; [0032]).”
The combination of Metzler, Uffenkamp and Barcin does not explicitly teach 
“referencing means that can be detected by the position detection unit”.
Herrmann teaches “referencing means that can be detected by the 
position detection unit (Figure 1, #12; [0032] teaches “A further image recording unit 11 can be carried by the flange of the industrial robot 3 and is provided to record a large number of photogrammetric measuring marks 12 which are arranged on the body 1 or in a stationary manner in the vicinity of the body 1. The evaluation unit 8 is then set up to photogrammetrically measure the reference marks 12 recorded with a large number of images”; [0036]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Metzler, Uffenkamp and Barcin in view of Herrmann. This combination would optimize the accuracy of a measurement of the body of the car.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Ibach US 20080216552” teaches “Disclosed is a robot-controlled optical measurement array (1) comprising an optical sensor (2) that is fastened to a spacer (3). Reference marks (22) are provided on the spacer (3) and/or on a sensor (2) housing (2′). Said optical measurement array (1) is calibrated by means of an auxiliary device (13) that is placed on the optical measurement array (1) and is provided with a sensor target (16) which is disposed on the auxiliary device so as to lie within one measurement space (17) of the optical sensor (2) when the optical measurement array (1) and the auxiliary device (13) are in the assembled state. Furthermore, measurements of the three-dimensional positions of the reference marks (22) and the auxiliary device are taken using an additional (stationary) measuring apparatus (21). The three-dimensional position of the sensor coordinate system (10) relative to the reference marks (22) can be determined with great accuracy from a combination of all of said measurements”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863